UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: June 20, 2013 (Date of earliest event reported) MIDWAY GOLD CORP. (Exact Name of Registrant as Specified in Charter) British Columbia, Canada (State or Other Jurisdiction of Incorporation) 001-33894 (Commission File Number) 98-0459178 (IRS Employer Identification No.) Point at Inverness, Suite 280 8310 South Valley Highway Englewood, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (720) 979-0900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders Results of Annual General Meeting of Shareholders On June 20, 2013, Midway Gold Corp (the “Company”) held its 2013 Annual General and Special Meeting of Shareholders at the officers of Stikeman Elliot LLP located at Suite 1700, Park Place, 666 Burrard Street, Vancouver, British Columbia, at 10:00 a.m. (Vancouver time).Shareholders representing 166,289,136 shares or 80.7% of the shares authorized to vote (166,289,136) were present in person or by proxy, representing a quorum for the purposes of the Company’s 2013 Annual General and Special Meeting (the “Meeting”). Number of Directors At the Meeting, the shareholders approved a resolution to set the number of directors of the Company’s board of directors to seven directors, as follows: Proposal VotesFor Votes Against Abstentions Broker Non-Votes Set number of directors of the Company’s board of directors to seven. 0 Election of Directors At the Meeting, the shareholders elected the following director nominees to serve on the Company’s board of directors until the Company’s 2014 Annual General and Special Meeting of Shareholders or until their successors are duly elected and qualified, as follows: Nominee VotesFor (Number) VotesFor (Percent) VotesWithheld (Number) VotesWithheld (Percent) Kenneth A. Brunk 99.84% 0.53% Martin M. Hale, Jr. 99.47% 0.60% Roger A. Newell 89.04% 10.96% John W. Sheridan 99.08% 0.92% Frank S. Yu 99.56% 0.44% Rodney D. Knutson 99.56% 0.44% Nathaniel E. Klein 99.17% 0.83% Ratification of the Appointment of Auditors At the Meeting, the shareholders approved a resolution to ratify the appointment of KPMG LLP to serve as the Company’s auditor for the Company’s 2013 fiscal year and to authorize the Company’s board of directors to fix the remuneration to be paid to KPMG LLP, as follows: Proposal VotesFor Votes Against Abstentions Broker Non- Votes Ratification of the Appointment of Auditors 0 2 Preferred Holder Director Proposal Pursuant to the side letter agreement (the “Side Letter”) with the holders of the Company’s Series A Preferred Stock, the Company agreed to seek shareholder approval at the Meeting of a resolution to amend the Company’s Articles and Notice of Articles to permit the holders of the Company’s Series A Preferred Stock, voting at a separate class, to nominate and elect a director to the Company’s board of directors.At the Meeting, the common shareholders approved the resolution, as follows: Proposal VotesFor Votes Against Abstentions Broker Non-
